DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 01/18/2021, with respect to amendments of claim 1 and new added claims 17, 19  have been fully considered and are persuasive..  However, upon further consideration, a new ground(s) of rejection is made in view of Sidapara (USPN 2015/0222110) and Inatomi et al (USPN 2010/0127678).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1, 3-4, 10-12, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidapara (USPN 2015/0222110).
Regarding claim 1, Sidapara discloses a voltage converter (see figure 2) comprising:
a voltage converting circuit (a DC-DC converter 10) configured to receive an input voltage (Vin) and generate an output voltage (Vout); and
a_protection circuit (a protection circuit 20) coupled to the voltage converting circuit and including a detection unit (a detection circuit includes a R3 and TR1’) configured to detect an overcurrent condition associated with the voltage converting circuit, the overcurrent protection circuit further including a consumption unit (TR2’, R1) implemented along an electrical path of the voltage converting circuit (an output path of the converter 10) and configured to provide a first resistance (drain-source on resistance of TR2, see par. 0033) when there is no overcurrent condition (when TR2’ is turned on) and a second resistance (the resistor R1) during the overcurrent condition, the second resistance greater than 
such that the consumption unit selectively provides an increased resistance
along the electrical path during the overcurrent condition (see par. 0033).
Regarding claims 3, 18, Sidapara discloses the consumption unit is configured to consume substantially none of a current passing through the electrical path when the overcurrent condition is absent (when TR2’ is turned on) (e.g. see par. 0033).
Regarding claim 4, Sidapara discloses the electrical path is an output path of the voltage converting circuit (see figure 2).
Regarding claim 10, Sidapara discloses the consumption unit includes a switchable resistance (TR2’) configured to provide the first resistance when there is no overcurrent condition and the second resistance (R1) during the overcurrent condition (see par. 0033).
Regarding claim 11, Sidapara discloses wherein the first resistance includes a resistance associated with an output path of the voltage converting circuit during normal operation when there is no overcurrent condition (such as a drain-source on resistance of TR2’, see par. 0033).

Regarding claim 17, Sidapara discloses a method for converting voltage, the method comprising: 
receiving converting an input voltage (Vin) and generating to an output voltage (Vout) (see figure 2); 
detecting an overcurrent condition (by R3, TR1’) during the converting of the input voltage to the output voltage; and
controlling a consumption unit (TR2’, R1) along an electrical path associated with the converting of the input voltage to the output voltage, to provide a first resistance when there is no overcurrent condition (such as drain-source on resistance of TR2’) and a second resistance (R1) during the overcurrent condition, the second resistance greater than the first resistance, such that the consumption unit selectively provides an increased resistance along the electrical path during the overcurrent condition (e.g. see par. 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi et al (USPN 2010/0127678) in view of Sidapara.
	Regarding claim 19, Inatomi discloses a portable electronic device (see par. 0003) comprising:
a module (components of the portable electronic device) configured to utilize a regulated voltage (see par. 0003); and 
a voltage converter (a voltage converter in figure 2) configured to provide the regulated voltage (V0), the voltage converter including a voltage converting 
Inatomi does not explicitly disclose the consumption unit as claimed.
SIdapara discloses a DC-DC converter (figure 2) comprises a protection circuit (20) comprises a consumption unit (TR2’, R1) and configured to provide a first resistance when there is no overcurrent condition (the on resistance of TR2’) and a second resistance (by a shunt R1 )during the overcurrent condition, the second resistance greater than the first resistance, such that the consumption unit selectively provides an increased resistance along the electrical path during the overcurrent condition (e.g. see par. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the consumption unit of Inatomi to incorporate a resistor as disclosed by Sidapara in order to dissipated an excess 
Regarding claim 20, Inatomi discloses wherein the portable device includes a mobile phone, a tablet computer, a display, an eBook reader, or a portable digital media display (see par. 0003).
Regarding claims 1, 2,  Inatomi discloses a voltage converter (see figure 2) comprising:
a voltage converting circuit (a DC-DC converter 1) configured to receive an input voltage (Vin) and generate an output voltage (V0); and
a protection circuit (a protection circuit TR3, 19) coupled to the voltage converting circuit and including a detection unit (a detection circuit includes 19a, 19b) configured to detect an overcurrent condition associated with the voltage converting circuit, the overcurrent protection circuit further including a consumption unit (Tr3) implemented along an electrical path of the voltage converting circuit (an output path of the converter 1) and configured to provide a first resistance (drain-source on resistance of TR3 when there is no overcurrent condition (see par. 0030, 0051), 
 Inatomi discloses the detection unit is further configured to generate an overcurrent signal (SI) indicative of the overcurrent condition (see par. 0052), and 
Inatomi does not explicitly disclose the consumption unit as claimed.
SIdapara discloses a DC-DC converter (figure 2) comprises a protection circuit (20) comprises a consumption unit (TR2’, R1) and configured to provide a first resistance when there is no overcurrent condition (the on resistance of TR2’) and a second resistance (by a shunt R1 )during the overcurrent condition, the second resistance greater than the first resistance, such that the consumption unit selectively provides an increased resistance along the electrical path during the overcurrent condition (e.g. see par. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the consumption unit of Inatomi to incorporate a resistor as disclosed by Sidapara in order to dissipated an excess current during a short circuit condition, thereby, protecting the device from damage due to an overcurrent event.
Regarding claim 3, Inatomi discloses the consumption unit is configured to consume substantially none of a current passing through the electrical path when the overcurrent condition is absent (when TR3 is turned on) (e.g. see par. 0030).

Regarding claim 5, Inatomi discloses wherein the detection unit (19) is configured to detect the overcurrent condition based on a current through an inductor (L1) associated with the voltage converting circuit.
4.	Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sidapara in vew of Liao et al (USPN 2014/0084897).
	Regarding claims 13, 16, Sidapara discloses all limitations of claims 1 and 14 as discussed above, but does not disclose the converter as claimed.
	Liao disclose a voltage converting circuit  (figure 2) comprises a DC-DC converter is configured to operate as a synchronous boost converter and asynchronous boost converter (see par. 0021, 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the voltage converting circuit of Sidapara to incorporate a synchronous boost converter or asynchronous boost converter as disclosed by Liao in order to prevent overshoot and undershoot of the voltage signal provided to a device.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19-20 of U.S. Patent No. 10,211,629 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a voltage converter comprising: a voltage converting circuit configured to receive an input voltage and generate an output voltage; and a protection circuit coupled to the .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/           Primary Examiner, Art Unit 2836